Title: From Benjamin Franklin to Daniel-Marc-Antoine Chardon, 19 March 1779
From: Franklin, Benjamin
To: Chardon, Daniel-Marc-Antoine


Monsieur,
Passy ce 19. Mars 1779.
J’ai lû avec Admiration votre requisitoire sur le Proces du Capitaine Mc Neill. Heureux sont les Rois qui ont des Magistrats aussi scavants et aussi habiles que vous, Monsieur, pour eclairer leur justice. J’en sens tout le Bonheur pour la Nation Americaine que j ai l’honneur de representer en cette Cour: elle sçaura Monsieur qu’elle y est traittée en Frere, et que vous l’y deffendez en Ami. Agréez l’hommage de ma Reconnoissance et les Sentiments distingués avec les quels j ai L’honneur d’etre Monsieur, Votre tres humble et tres obeissant Serviteur,
B.F.
A Monsr. Chardon Mtre Des Requetes.
